McKinstry, J., concurring.
I concur in the judgment. The- mor tgage-and'decree contain a good description.

*584


Treating the contract of the defendant, the San Jose Independent Mill and Lumber Company, as in equity, and in view of section 726 of the Code of Civil Procedure, a contract to indemnify the mortgagor against the payment of any deficiency that might arise under a foreclosure and sale, it was an agreement of the benefits' of which the mortgagee could avail himself upon the principle of subrogation. (Briddel v. Brizzolara, 64 Cal. 354.)
I agree the affidavit of service was sufficient.
Ross, J., concurred.
Behearing denied.